Citation Nr: 1541058	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of 
     entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on brokerage for Pittsburgh, Pennsylvania, which retains jurisdiction of the claim.  In its April 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for Crohn's disease.  In a March 2011 statement of the case, the RO reopened the claim and denied it on the merits.


FINDINGS OF FACT

1.  An April 2006 rating decision denied service connection for Crohn's disease.  The Veteran did not appeal this decision or submit new and material evidence within one year; it is final.  

2.  The evidence added to the record since the last rating decision in April 2006 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims for service connection for Crohn's disease, and creates a reasonable possibility of an allowance of the claim. 

3.  The Veteran's currently diagnosed Crohn's disease was not present during active service and did not develop as a result of any incident during service. 


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied the claim for service connection for Crohn's disease is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for Crohn's disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection of Crohn's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with the reopening of the claim, such error was harmless and will not be further discussed. 

As to the claim of entitlement to service connection for Crohn's disease, 38 U.S.C.A. § 5103A provides that VA has a duty to notify and assist Veterans with their claim, including providing a VA examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Notice was provided to the Veteran in a February 2010 letter.

VA has not obtained a medical opinion regarding the Veteran's claim of service connection for Crohn's disease, but the Board finds that VA does not have this obligation.  Specifically, there is no credible evidence tending to support the notion that the Veteran's Crohn's disease may be associated with his military service; there is therefore no reasonable possibility, however slight, of a nexus, and no examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Without any medical documentation detailing the Veteran's purported symptoms of Crohn's disease in service a nexus opinion would have to rely solely on the Veteran self-reporting.  As stated below, the Board finds the Veteran less than credible; therefore, any medical nexus opinion relying on the Veteran's self-reporting would be relying on an inaccurate factual premise, and the ultimate probative value of any such opinion would be undermined, even if obtained.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  
The Board acknowledges that there is a positive, private nexus opinion in the record.  However, that opinion is based on the Veteran's (less-than-credible) self-reporting.  While such evidence is sufficient to reopen the claim (because credibility must be presumed under such analysis, Justus v. Principi, 3 Vet. App. 510 (1992)), it is not sufficient to warrant remand for a VA examination (when credibility may be evaluated).  Thus, the Board finds it unnecessary to afford the Veteran a VA examination.  
Accordingly, the Board finds that VA has satisfied it duty to assist the Veteran with this claim.  In the circumstances presented, additional efforts to assist him would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II.  Legal Criteria

a.  Reopening a Claim 

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

b.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Crohn's disease is not one of the chronic diseases enumerated in the applicable regulation.  38 C.F.R. § 3.309.

III.  Application to Reopen

The Veteran contends that his claim for service connection Crohn's disease should be reopened due to his submission of a positive nexus opinion from a private physician.  For the reasons that follow the application to reopen is granted. 

In an April 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for Crohn's disease, in part, because there was no evidence that the current diagnosis of Crohn's disease was incurred in or aggravated by service.  

The Veteran was notified of the April 2006 rating decision and of his appellate rights.  He did not appeal this rating decisions and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the April 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the April 2006 rating decision included the Veteran's service treatment records (STRs) and post-service VA outpatient treatment records.  

The Veteran submitted his current application to reopen his claim in December 2009.  In an April 2010 rating decision, the RO declined to reopen the previously denied claim for Crohn's disease because the Veteran had not submitted any new and material evidence.  As part of his March 2011 Notice of Disagreement, the Veteran submitted a positive private medical opinion.  In the March 2011 Statement of the Case, the RO considered the private medical opinion to be new and material evidence, reopened the claim, and denied service connection on the merits based on a lack of nexus.  The Veteran filed his Form 9 substantive appeal in April 2011. 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board finds that the evidence received since the April 2010 rating decision is new and material evidence.  The private nexus opinion (and the self-reporting on which such opinion was based) is presumed credible for the purpose of reopening the Veteran's claim.  See Justus, supra.  The new and material evidence relates to an unestablished fact, the nexus between the Veteran's current disability and his service, and raises a reasonable possibility of substantiating the claim.  Shade, supra.  Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.

IV.  Entitlement to Service Connection for Crohn's Disease 

Having reopened the Veteran's claim, the Board must now consider whether service connection may be granted on a de novo basis.  The Veteran is not prejudiced by the Board's adjudication because the RO in a March 2011 Statement of the Case reopened the claim and denied it on the merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The Veteran's postservice VA treatment records indicate a current diagnosis of Crohn's disease.  However, in order to be entitled to service connection the Veteran's current disability must be related to service.  The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed Crohn's disease became manifest or otherwise originated during his period of service or is otherwise related to his military service.  

In a statement from the Veteran, received December 2005, he contends that he began suffering from skin rashes and diarrhea in 1967, during service, but he was not diagnosed with Crohn's disease until 1983.  The Veteran's STRs contain several instances of the Veteran seeking medical treatment during his time in service between 1967, when he stated his Crohn's symptoms began, and 1968 when he separated from service.  As evidenced in the Veteran's chronological record of medical care, he sought treatment for headaches and nausea (April, June, and July of 1967 and August and September of 1968), for a sore throat (July and September of 1967, and March of 1968), as well as hip pain (April 1968).  The STRs contain at least ten different times the Veteran sought treatment between 1967 and 1968.  Most notably a September 1968 consultation sheet indicates that the Veteran has chronic headaches but "no other symptoms accompany."  The Veteran's September 1968 separation examination contains extensive notes on the Veterans past medical history and his treatment while in service, including notes on his history of headaches.  None of the detailed notes include an indication that the Veteran was suffering from diarrhea.  Given the Veteran's history of seeking medical treatment for on-going complaints such as headaches, sore throat, and nausea (a gastrointestinal complaint), it seems reasonable that if he was experiencing diarrhea (another gastrointestinal complaint), he would have sought treatment.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  

There is also limited evidence of the Veteran's complained condition postservice until 1979.  The Veteran separated from service in 1968.  In August 1969, he filed a claim for entitlement to service connection for headaches.  As part of this claim the Veteran received a VA examination where he indicated that his headaches began in 1967, but he did not mention any gastrointestinal symptoms occurring contemporaneously.  Other than the Veteran's statement received in December 2005 and the private positive nexus opinion, no other records contain any mention of the Veteran experiencing diarrhea during service.  The Veteran's postservice VA treatment records for Crohn's disease only go as far back as 2004 and repeatedly indicate that the Veteran has had Crohn's disease for 25 years, indicating it could have begun as early as 1979.  Nothing in his postservice VA treatment records indicates the Veteran alleging chronic diarrhea prior to 1979.  Therefore, the postservice medical evidence does not contain any support for the Veteran's claim that he was experiencing chronic diarrhea beginning in 1967. 

The Board acknowledges the Veteran's reports of having diarrhea in service.  He is competent to report experiencing symptoms capable of lay observation, such as diarrhea, during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the Board finds the Veteran's report that his Crohn's disease symptoms first manifested during service less than credible because his statements are inconsistent with and contradicted by the contemporaneous medical evidence of record.

As noted above, the Veteran sought treatment in service for multiple on-going complaints, including nausea (a gastrointestinal complaint), but did not report any symptoms of diarrhea.  Furthermore, immediately postservice the Veteran filed a claim of service connection for headaches, which are now alleged to have occurred simultaneously with his diarrhea, but did not mention diarrhea.  Additionally, when seeking treatment for headaches in September 1968, he specifically denied any other symptomatology.  Finally, the Veteran's postservice private treatment records, including those in which he sought treatment for the disability at issue, indicate that the symptoms began nearly a decade following separation from service.  The Board finds that the statements made while seeking medical treatment for the disability at issue are of greater probative value (and more credible) than those made for VA disability compensation purposes.  See Pond v. West, 12 Vet. App. 341 (1999).  Thus, the Veteran's postservice records showing onset of Crohn's disease symptoms following active service are consistent with the lack of documented complaints of diarrhea in service.  

The Board finds that the Veteran's STRs (which are silent for complaints of diarrhea but note on-going complaints of headaches, sore throat, and nausea), when considered in light of his postservice treatment records (noting onset of applicable symptomatology nearly a decade following separation from service), are more credible than his current statements (made in conjunction with an application for disability compensation benefits) pertaining to what he experienced over forty years ago.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Consequently, the Board finds that the Veteran's assertion that he had diarrhea while in service is less than credible, and such assertions cannot serve to establish continuity of symptomatology since service.  

The Board acknowledges that the Veteran has provided a positive nexus opinion.  In the March 2011 private opinion, M.C.D., MD. notes that the Veteran was seeking a letter for VA to obtain benefits, and thinks that his symptoms began in 1967.  M.C.D. states:

The lack of medical records and documentation makes it impossible to state with any degree of medical certainty that [the Veteran] had Crohn's disease in 1967 but it is certainly probable based on the severity of the disease that he subsequently manifested.  The chronic diarrhea is suggestive of Crohn's disease and can predate the other manifestations for years.  It is not uncommon for the diagnosis to be delayed for many years and that seems probabl[e] in this instance. . . . Whether the rash and headaches were related is unclear but probably not.

It is clear that the basis of the M.C.D.'s opinion is the fact that the Veteran had chronic diarrhea beginning in 1967.  M.C.D. indicates that his opinion is not based on any medical records or documents, but based on the Veteran self-reporting.  M.C.D.'s dependency on the Veteran's less-than-credible assertion regarding his chronic diarrhea makes the medical opinion less than credible and therefore of no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Therefore, because the positive nexus opinion has no probative value it cannot support the Veteran's claim. 

To the extent that the Veteran suggests that his headaches and skin rash were an early manifestation of his later diagnosed Crohn's disease, the Board notes that the private examiner indicated that the headaches and skin rash were unlikely to be related to Crohn's disease.  This portion of the opinion is not based on the Veteran's self-reporting and is, therefore, probative.  Additionally, there is no other evidence in the record indicating a connection between the Veteran's symptoms of headaches or claimed skin rash, and his currently diagnosed Crohn's disease.  

Without probative evidence of the onset of Crohn's disease in service or competent evidence of an association between Crohn's disease and the Veteran's active duty, service connection for Crohn's disease is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for Crohn's disease.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for Crohn's disease is denied.  See 38 U.S.C.A §5107.


ORDER

Veteran's claim for service connection for Crohn's disease is reopened.

Entitlement to service connection for Crohn's disease is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


